DETAILED ACTION
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: in the last line, “toward center” should be –toward a center--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: “wherein size” should be –wherein a size—and “than size” should be –than a size--.  Appropriate correction is required.
Specification
The disclosure is objected to. Throughout the specification, the use of the term “tubular” is contrary to the normal customary meaning of the term.  The claims define a tubular link (110), which is an arcuate link.  There is no hollow portion to this link that would classify the link within the normal customary meaning of the term tubular.
Definition of tubular: 1a: having the form of or consisting of a tube
Definition of tube: 1: any of various usually cylindrical structures or devices: such as
a: a hollow elongated cylinderespecially : one to convey fluids

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Definition of tubular: 1a: having the form of or consisting of a tube
Definition of tube: 1: any of various usually cylindrical structures or devices: such as
a: a hollow elongated cylinderespecially : one to convey fluids

	Throughout the claims, the use of the terms top surface and bottom surface are misdescritive.  The top surface (140) is not a top surface.  The surface (140) is an outer circumferential surface.  The bottom surface (145) is not a bottom surface.  The surface (145) is an inner circumferential surface.

    PNG
    media_image1.png
    539
    458
    media_image1.png
    Greyscale

	In claims 1 and 14, line 9, it is misdescriptive to claim that the settings are on the top surface.  The settings are located on the outer circumferential surface of the finger ring.  If the ring is worn with the settings facing sideways toward an adjacent finger or located on the palm side of the finger, the settings are not located on the top of the finger ring.
	In claim 9, in the last line, “the article of jewelry” lacks antecedence.
	In claim 10, line 2, “the finger’s movement” and the “hand movement” lack antecedence.
	In claim 13, “the pin” and “pin receptacle” lack antecedence.

Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The independent claims are indicated to be allowable over the previously cited prior art and the most recently cited prior art to Nouvel Heritage, Lookbook webpage, which shows a bracelet, not a finger ring, that has an arcuate link between ends of the c-shaped bracelet.  The arcuate link extends inwardly toward the center of the bracelet.  There appears to be an aperture in one end of the link that would allow the setting on the end of the arcuate link to traverse into and out of the aperture to connect or disconnect the bracelet from the wearer’s wrist.  The reference fails to disclose an aperture in the other end of the c-shaped bracelet where the other end of the arcuate link can be inserted and positioned through as required by the claims, i.e., the reference fails to disclose the arcuate link capable of movement relative to the bracelet through two apertures, one on each end of the arcuate link.  The reference fails to disclose an arcuate link that is movable with respect to the band when a finger is placed through the ring or the hand is moved, i.e., the link in the reference fails to be capable of adjusting the ring size based on the wearer’s finger.  The reference only allows movement of the one end of the arcuate link and not through both ends as discloses and claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677